              Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELLE EDWARDS,

                                               Plaintiff,

                            - against -                                    OPINION AND ORDER
                                                                                19 Civ. 93 (ER)
THOMSON REUTERS (TAX & ACCOUNTING)
INC.,

                                               Defendant.


Ramos, D.J.:

                                                                                             Inc.

                  , asserting gender and racial discrimination claims under the Equal Pay Act

                                                  , as well as a § 1981 retaliation claim. Before the

                                               the discrimination claims pursuant to Federal Rule of

Civil Procedure 12(b)(6).1 For the reasons discussed below, the motion is GRANTED, and

Edwards                                                     .

I.         BACKGROUND2

           Edwards is an African American woman. Id ¶¶ 7, 8. From February 2011 to January

2018, she

Jersey. Id. ¶ 6. In November 2016, she took on an additional role of coordinating and managing

          -

                                                                                Id. ¶ 14. According to




1
                                                                      .
2
    The following facts are drawn from the second amended complaint. Doc. 20.
            Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 2 of 12



Edwards, her                                          -

same as her male counterparts in Carrollton

subordinate employees, providing status reports to management about potential leads        and

ensuring                            Id. ¶ 15. Despite qualifying for a promotion, Defendant

allegedly failed to timely promote Edwards. Id. ¶ 19. When she was eventually promoted to

senior manager in 2017, her compensation was lower than that of

Id. ¶ 20.                        incentive bonus remained at ten percent, as opposed to fifteen

percent for other non-African American and male senior managers. Id. ¶ 16.

        Upon receiving her new compensation package in March 2017, Edwards complained to

her Human Resources liaison Renee                         that she was being paid less than her

                                              . Id. ¶¶ 21, 22. In July 2017, Edwards complained

to Kaspar again, who allegedly stated,

being paid what they should

                                                                       , is making such a smaller

salary. Id. ¶ 24. Kaspar recommended that Edwards talk to her supervisor. Id. ¶ 25. Edwards

approached her supervisor in September 2017, who allegedly acknowledged pay discrepancies

                                                      Id. ¶ 28. According to Edwards, her

supervisor later confronted Kaspar about giving Edwards confidential salary and compensation

information. Id. ¶¶ 29, 30. Her supervisor also allegedly told Edwards

from [Kaspar]. Id. ¶ 32. Ultimately, Kaspar, with whom Edwards had been in frequent contact,

was fired in November 2017, allegedly because of her advocacy for Edwards. Id. ¶ 33.




                                                 2
             Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 3 of 12



           In December 2017, Edwards informed her supervisor that she was leaving to work for

another company.3 Id. ¶ 34. At her superv



Caucasian female, transition into taking over her position. Id. ¶ 35. Teitlebaum allegedly joined

as a senior manager and received thirty percent more in total compensation than Edwards,

despite the fact that Teitlebaum was junior, had never had direct reports, had never managed a

team, and had no business experience for the position. Id. ¶ 36. After Edwards left in January

2018, Defendant allegedly implemented a bonus structure under which she was no longer

eligible for her bonus, effectively reducing her compensation. Id. ¶ 37.

           According to Edwards, from 2015 to January 2018, she received substantially less base

                                                                                                 -worker in her

department, whom she identified as D. Fermander                                    Id. ¶¶ 12, 13. Also, in her

performance evaluations, she allegedly receiv

throughout her employment, and never received a disciplinary action. Id. ¶¶ 17, 18.

           On January 4, 2019, Edwards commenced the instant action. Doc. 1. On February 14,

2019, she filed an amended complaint as of right. Doc. 3. On May 31, 2019, Defendant filed a

motion for more definite statement.4 Doc. 15. At a pre-motion conference on June 12, 2019, the

Court granted Edwards leave to file a second amended complaint,5 which she did on June 19,


3
    In her complaint, Edwards does not say why she was leaving Thomson Reuters.
4

complaint including, inter alia, her failure to plead how her job and the higher paying position required

was targeted on the basis of her race. See Doc. 15 at 2. Additionally, they provided helpful case law concerning
                  See generally id.
5
  In granting leave to amend, the Court specifically noted to Edwards at the pre-motion conference that the amended
complaint was fairly thin as read                                                              , and about the
individuals she compares herself with would be helpful. See Tr., Doc. 21 at 4:5-6, 4:22-5:1.

                                                          3
          Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 4 of 12



2019. Doc. 20. In the second amended complaint, Edwards asserts an EPA discrimination

claim, a § 1981 discrimination claim, and a § 1981 retaliation claim. See generally id. On

September 17, 2019, Defendant moved to dismiss the EPA and § 1981 discrimination claims for

failure to state a claim pursuant to Rule 12(b)(6). Doc. 30.

II.    LEGAL STANDARD

                      motion to dismiss, a complaint must contain sufficient factual matter,

                                                                           Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is



reasonable inf                                                                  Id. (citing

Twombly

                                                      Id. (citing Twombly, 550 U.S. at 556).

                                                                                         In re

Elevator Antitrust Litig., 502 F.3d 47, 50 n.3 (2d Cir. 2007) (quotation marks and citation

                            . . . does not need detailed f                               motion to

dismiss, Twombly, 550 U.S. at 555.

       The question on a motion to dismiss

                                                                            Sikhs for Justice v.

Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond, Inc. v. Town of Darien,

56 F.3d



relief without resolving a contest regarding its substantive mer

                                      Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal



                                                  4
          Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 5 of 12



quotation marks and citations omitted). Accordingly, when ruling on a motion to dismiss

pursuant to Rule 12(b)(6), the Court accepts all factual allegations in the complaint as true and

                                                            Nielsen v. Rabin, 746 F.3d 58, 62 (2d

Cir. 2014); see also Twombly                                 -pleaded complaint may proceed even if

it strikes a savvy judge that actual proof of those facts is improbable . . . .

III.    DISCUSSION

        Defendant contends that Edwards fails to state a discrimination claim under either the

EPA or § 1981. Specifically, defendant argues: (1) that she fails to sufficiently allege that she

performed substantially equal work as her male counterpart under similar working conditions for

her EPA claim; and (2) that she fails to allege sufficient facts giving rise to an inference of

discriminatory motivation for her § 1981 claim. The Court addresses each argument in turn.

        A. The EPA Discrimination Claim

        The EPA, passed by Congress in 1963, prohibits employers from discriminating among

employees on the basis of sex by paying higher wages to employees of the opposite sex for



                                                                                     Therefore, to

state a prima facie case under the EPA, a plaintiff must allege that: (1) the employer pays

different wages to employees of the opposite sex; (2) the employees perform equal work on jobs

requiring equal skill, effort, and responsibility; and (3) the jobs are performed under similar

working conditions. See EEOC v. Port Auth. Of N.Y. & N.J., 768 F.3d 247, 254-55 (2d Cir.

2014) (internal citation and quotation marks omitted).                              concerns equal

pay for equal work. See id. Although a discrimination complaint need not allege facts

  stablishing each element of a prima facie                                                 , it must



                                                   5
          Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 6 of 12



                                                 a reasonable inference can be drawn that the

                                                          . See id. at 254, 256. Under the EPA,

                                                                     road generalizations drawn

from job titles, classifications, or divisions, and conclusory assertions of sex discrimination, are

insufficient. Id. Here, the Court finds that Edwards fails to sufficiently allege that she was paid

                                   .

       First,

than one similarly situated Caucasian male co-worker named Fermander. See Second Am.

Compl. ¶¶ 12-13. It is axiomatic that bald and formulaic recitation of the elements of an EPA

claim cannot suffice to overcome a motion to dismiss. See Twombly, 550 U.S. at 555 (deeming a



dismiss). Even assuming arguendo that these assertions sufficiently plead that Edwards and

Fermander received different wages, they speak nothing of                  actual job content, such

as the position he held, or

job. As such, Edwards fails to set forth any facts showing

to her male comparator. See Werst v. Sarar USA Inc., No. 17 Civ. 2181 (VSB), 2018 WL



employees

       Next,                                                                     -generation

                                                                                             some of

the job responsibilities. See Second Am. Compl. ¶¶ 14-15. While these allegations arguably

provide some additional content, they too fall short of the requisite showing supporting a

reasonable inference of substantially equal work. At best, they suggest that some overlap exists



                                                 6
            Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 7 of 12



                                          r counterparts in Carrollton. There are no factual allegations,

however, that Edwards and her counterparts in Carrollton performed their jobs under similar

working conditions, or that their jobs require comparable effort and skill level. See 29 C.F.R. §

1620.14(a) (explaining that the requirements of substantially equal skill, effort, and responsibility

are separate tests, each of which must be met); see also Port Auth. Of N.Y. & N.J., 768 F.3d at

255 (explaining                                       ing the statutory criteria underlying the equal

                   Accordingly, Edwards fails to adequately allege that she and her comparators

performed equal work on jobs requiring equal skill, effort, and responsibility; and the jobs are

performed under similar working conditions. See id. at 254-55 (internal citation and quotation

marks omitted).

        Lastly, in her second amended complaint, Edwards only asserted violations of the EPA6

and § 1981. In her opposition papers, however, she attempts to assert a retaliation claim under

the anti-                                                                           , 29 U.S.C. § 215(a)(3).

It is well settled that a plaintiff cannot amend her complaint in response to a motion to dismiss.

See Williams v. Rosenblatt Sec. Inc., 136 F. Supp.3d 593, 609 (S.D.N.Y. 2015) (collecting

cases); see also Uddoh v. United Healthcare

plaintiff . . . is not permitted to interpose new factual allegations or a new legal theory in

                                       Because this is a new claim that was never raised in the second

amended complaint, the Court declines to consider it for purposes of the instant motion to

dismiss.




6
  In her first cause of action against Defendant her only cause of action under the EPA Edwards cited only 29
U.S.C. § 206(d), which is the provision in the EPA that mandates equal pay to employees of the opposite sex for



                                                        7
            Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 8 of 12




EPA is granted.

       B. § 1981 Discrimination Claim

       A plaintiff alleging a violation of § 1981 must establish that: (1) she is a member of a

racial minority group; (2) the defendant intended to discriminate against plaintiff on the basis of

race; and (3) the discrimination concerned an activity enumerated in the statute, such as

employment. Johnson v. City of New York, 669 F. Supp. 2d 444, 449 (S.D.N.Y. 2009). Here,

Defendant does n

her § 1981 claim, as the second amended complaint alleges that Edwards belongs to a racial

minority group, and that she suffered an adverse employment action, i.e., reduced wages and

benefits. Rather, Defendant contends only that Edwards has failed to sufficiently allege a causal

connection between the alleged adverse employment action and her race. The Court agrees.

       Unlike the EPA, § 1981 requires a plaintiff, in the context of an employment

                                                                         See Grimes v. Fremont

Gen. Corp., 785 F. Supp. 2d 269, 296 (S.D.N.Y. 2011) (internal quotation marks and citations

omitted). Although a plaintiff is not required to plead facts proving each element of a prima

facie case of discrimination at the pleading stage,

            for

Littlejohn v. City of N.Y., 795 F.3d 297, 311 (2d Cir. 2015). Furthermore, those allegations must

        -                                                        See Grimes, 785 F.Supp.2d at

296 (internal citations and quotation marks omitted).

                                    tion, she never alleges in the second amended complaint that

her supervisor acknowledged a compensation problem based on race. Rather, her allegation was



                                                 8
          Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 9 of 12



that her supervisor acknowledged pay differences

can      See Second Am. Compl. ¶ 28. As discussed above, she cannot amend her complaint to

add new factual allegations in response to a motion to dismiss. Additionally, Edwards attempt

                                                                            inst another employee

named S.Webly, misses the mark. Such statements, even if accepted as true, cannot provide the

requisite support for           own claim absent factual allegations that she was similarly

situated to that employee. See Littlejohn, 795

against employees who are not similarly situated cannot establish an inference of



       Next, to the extent Edwards attempts to demonstrate an inference of discrimination by

showing that Defendant treated her less favorably than a similarly situated employee outside of

her protected group, Edwards has failed to allege that she is similarly situated in all material

respects to Teitlebaum, with whom she seeks to compare herself. Graham v. Long Island R.R.,

230 F.3d 34, 39 (2d Cir. 2000); see also Brown v. Daikin America Inc., 756 F.3d 219, 230 (2d

Cir. 2014) (quoting Graham, 230 F.3d at 39). While a plaintiff and her comparator

circumstances need not be identical, they must bear a reasonably close resemblance. See id. The

Second Circuit has clarified that the judgment depends on whether the plaintiff and her

comparator were subject to the same workplace standards. Id. Although whether two employees

are similarly situated is ordinarily a question of fact for the jury, courts have dismissed § 1981

disparate treatment claims at the pleading stage. See Yusuf v. Vassar Coll., 35 F.3d 709, 714 (2d

Cir. 1993) (affirming dismissal



racial bias); Grimes, 785 F.Supp. 2d at 296 (dismissing § 1981 claim because conclusory



                                                  9
            Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 10 of 12



allegations that defendants discriminated against plaintiff by charging plaintiff higher interest



allegations that Edwards and Teitlebaum reported to the same supervisor, or that they were

subject to the same workplace standards governing performance evaluation and discipline.

Furthermore, she alleged no other                                             alleged failure to

timely promote her or to pay her higher wages were motivated in any way by considerations of

her race.

       Leave to Amend

       Rule 15 of the Federal Rules of Civil Procedure provides that leave to amend the

pleadings should be freely given when justice so requires. Fed. R. Civ. P. 15(a)(2). However,

the district court may exercise its discretion to deny leave if there is a good reason for it, such as

                                                                                See, e.g., Jin v.

Metropolitan Life Ins. Co., 310 F.3d 84, 101 (2d Cir. 2001) (citing Foman v. Davis, 371 U.S.

171, 182 (1962)); see also McBeth v. Porges

fact that Plaintiff already amended his complaint in an attempt to cure the deficiencies raised in

Defe                                                                                          . An

amendment is considered futile where the plaintiff is unable to demonstrate that she would be

able to cure the defects in a manner that would survive a motion to dismiss. See Cuoco v.

Moritsugu

substantive; better pleading will not cure it. Repleading would thus be futile. Such a futile



       Here, Defendant contends persuasively that leave should not be granted because any

further amendment would be futile. Edwards has been given multiple opportunities to



                                                  10
         Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 11 of 12



demonstrate the viability of her claims through not one, but two amended complaints. Notably,



made substantially identical arguments to those made in the instant motion, before filing the

                                                                          ided Edwards a roadmap

on how she could cure the very deficiencies found here. Furthermore, this Court, at the pre-

motion conference on June 12, 2019, put Edwards on notice of                                     ,

including the need for additional details about her job responsibilities and her comparators. This

guidance by the Court sufficiently addresses the concern raised by the Second Circuit Court of

Appeals in Loreley Financing (Jersey) No.3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 191

(2d Cir. 2015), that a district court highlight                                              Her

failure to cure her pleading deficiencies despite multiple opportunities to do so, is thus especially

telling in light of the ample notice she had, including clear guidance from this Court.

Accordingly, the Court finds any attempt to replead would be futile and denies Edwards leave to

do so. See, e.g., Eng v. City of N.Y., No. Civ. 1282 (DAB), 2017 WL 1287569 (S.D.N.Y. Mar.

                                                                       [p]laintiff again fail[ed] to

allege that her job is substantially similar to those of the alleged comparators, a deficiency

                                                                          ).




                                                  11
          Case 1:19-cv-00093-ER Document 35 Filed 05/05/20 Page 12 of 12



IV.      CONCLUSION

         For the reasons set forth above,            motion to dismiss is GRANTED and

                                                 . The parties are directed to appear for a

teleconference on June 3, 2020 at 10:30 AM. The parties shall call the Court using the following

conference call information: (877) 411-9748; Access Code: 3029857. The Clerk of Court is

respectfully directed to terminate the motion, Doc. 30.

           SO ORDERED.

Dated:     May 5, 2020
           New York, New York


                                                            _______________________
                                                            Edgardo Ramos, U.S.D.J.




                                                12
